DETAILED ACTION
The communication dated 9/28/2021 has been entered and fully considered.
Claims 1-17 have been cancelled. Claims 18-31 remain pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 9, filed 9/28/2021, with respect to the rejection(s) of claim(s) 18 under § 102 been fully considered and are persuasive. The Applicant argues that HIROKI does not explicitly teach pulling the sub-cavity and that HAAK cannot be used as prior art. The Examiner agrees with the Applicant’s arguments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-20 and 22 is/are rejected under 35 U.S.C. 103 as obvious over Hiroki et al. (U.S. 5,948,343), hereinafter HIROKI, in view of Takada et al. (U.S. PGPUB 2006/0125149), hereinafter TAKADA.
Regarding claim 18, HIROKI teaches: A method for producing a tube by injection molding a thermoplastic molding compound (HIROKI teaches a thermoplastic resin can be used for injection molding [Col. 4, lines 20-21]) while using an injection molding device having an article cavity which defines an external contour of the tube (HIROKI teaches a hollow shaped molding process and injecting a molten resin into a main cavity [Col. 2, lines 50-51], and the main cavity has a shape corresponding to  the external form of a main molded article (9), which is a curved pipe [Figs. 1-2; Col. 3, lines 13-15]), having an injection device which is configured for driving a projectile through the article cavity that is filled with the thermoplastic molding compound while displacing a liquid core of the molding compound (HIROKI teaches a hollow shaped molding device in which a main cavity (1) has at its one end a floating core (2) and an injection port (3) for injecting a compressed fluid for moving the floating core to the other end of the main cavity and the a sub-cavity (6) to accommodate the floating core and the resin discharged when the floating core is moved into the sub-cavity [Col. 2, lines 62-67 – Col. 3, lines , wherein the method comprises introducing the projectile into a first opening of the article cavity (HIROKI teaches a floating core (2) is provided within the main cavity (1) with the injection port (3) behind it so as to be pushed by the compressed fluid injected through the injection port [Col. 3, lines 22-25]); B) closing a second opening of the article cavity, disposed so as to be remote from the first opening, by way of a mold core which together with the article cavity forms a molding cavity and which has a secondary cavity that is fillable with the molding compound, wherein the molding cavity is formed partially in an area between the article cavity and the mold core (HIROKI teaches a movable shaft (7) is inserted through substantially the center of the sub-cavity (6) and the movable shaft is moved forward and forced against the peripheral wall of the communication port (5) [Col. 3, lines 65-67 – Col. 4, lines 1-3; Col. 4, lines 16-17]. The Examiner is interpreting the molding cavity is the main cavity and the sub-cavity together forming the molding cavity.); C) at least partially filling the article cavity and the molding cavity with the thermoplastic molding compound (HIROKI teaches a molten resin is injected to fill the main cavity with the resin as shown in Figure 2 [Col. 4, lines 17-20]); D) driving the projectile from the first opening through the article cavity to the second opening while partially displacing the molding compound into the secondary cavity, wherein the projectile is driven toward or into the mold core (HIROKI teaches injecting a compressed fluid and by injecting the compressed fluid, the floating core is moved forward to the sub-cavity (6) while pushing the molten resin, which is slowly cooled at the center in the main cavity into the sub-cavity through the communication port (5) while leaving the resin which has started to cool and cure along the inner wall of the main cavity [Col. 4, lines 65-67 – Col. 5, lines 1-3]. HIROKI teaches the moving shaft (7) is moved backward [Col. 5, lines 17-19]); and E) pulling the mold core together with the filled secondary cavity, wherein the displaced molding compound is separated from the molding compound that forms the tube (HIROKI teaches after cooling the resin in the mold, the compressed fluid in the hollow section (8) is discharged, the movable shaft (7) is further moved backward to be separated from the sub-cavity (6) and the molded article is removed from the mold [Col. 5, lines 23-26]. It would have been obvious to one of ordinary skill in the art that the sub-cavity of HIROKI would need to be pulled away in order to get the product out or separate the sub-cavity from the final product), and wherein a thin place or a predetermined breaking line is generated between the molding compound that forms the tube and the molding compound that is displaced into the secondary cavity (HIROKI teaches a thin constricted part (11) which is formed by the constricted communication port (5) is between the main molded articled (9) and the secondary molded article (10), and the main molded part and the secondary molded article can be separated at this constricted part to attain a desired pipe [Col. 5, lines 34-40; Fig. 6]. It is implicit that the two articles will break when they are pulled at the constricted part.).
HIROKI does not explicitly teach pulling the core out. In the same field of endeavor, molding, TAKADA teaches pulling out the core die after opening the cavity [0011]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HIROKI, by pulling out the core die, as suggested by TAKADA, in order for the end of the pipe to be easily removed from the core die [0041].
Regarding claim 19, HIROKI teaches: wherein the secondary cavity of the mold core is kept closed during the filling of the article cavity 
Regarding claim 20, HIROKI teaches: wherein the secondary cavity is opened immediately prior to the projectile being driven through the article cavity (HIROKI teaches the movable shaft (7) is slightly moved backward to open the communication port (5), and the compressed fluid is introduced [Col. 4, lines 45-48], indicating the sub-cavity is opened prior to the floating core (2) being driven through the resin.).
Regarding claim 22, HIROKI teaches: wherein the mold core has a movable closure member which keeps closed the secondary cavity and immediately prior to the article cavity being filled, or while the article cavity is being filled, is moved into an opened position that releases the secondary cavity (HIROKI teaches a movable shaft (7), which Examiner is interpreting as mold core. The movable shaft is moved forward and forced against the peripheral wall of the communication port (5) with the periphery of its front end to close the communication port, and moved backward to open the communication port. [Col. 3, line 67 – Col. 4, lines 1-4]. The movable shaft is slight moved backward to open the communication port and the compressed fluid is introduced [Col. 4, lines 45-48]).
Claim(s) 18-20 and 22 is/are rejected under 35 U.S.C. 103 as obvious over Shiina et al. (JP 2012-213919A), hereinafter SHIINA, in view of Takada et al. (U.S. PGPUB 2006/0125149), hereinafter TAKADA, and Hiroki et al. (U.S. 5,948,343), hereinafter HIROKI.
Regarding claim 18, SHIINA teaches: A method for producing a tube by injection molding a thermoplastic molding compound (SHIINA teaches a method for manufacturing a tubular hollow molded product made of resin [0002]. SHIINA teaches the resin can be thermoplastic resin such as polypropylene [0053]) while using an injection molding device (SHIINA teaches the product is known for being manufacturing by an injection molding method  having an article cavity which defines an external contour of the tube (SHIINA teaches each of the lower mold (11) and the upper mold (12) is formed with a cavity (13) surface along the outer peripheral surface of the long pipe product (60) [Fig. 1; 0038; 0040]), having an injection device which is configured for driving a projectile through the article cavity that is filled with the thermoplastic molding compound while displacing a liquid core of the molding compound (SHIINA teaches molten resin is filled into the cavity (13) by injecting the molten resin in the cavity from the injection port (12) [0053]. SHIINA teaches the pressurized fluid is pressed into the cavity from the pressurizing port (34) and the floating core (50) is pushed into the molten resin along the cavity by the pressurized fluid [0055; Fig. 4]), wherein the method comprises introducing the projectile into a first opening of the article cavity (SHIINA teaches the floating core (50) fitted and held on the inner peripheral surface (34c) of the second pressurized port (34b) [0055; Fig. 2a]); closing a second opening of the article cavity (SHIINA teaches a second core (40) protrudes from a disk-shaped base (41) that fits into the second core mounting portion (15) of the mold (10) [0044; Fig. 2b]), disposed so as to be remote from the first opening (SHIINA shows the second core (40), which is remote from the first opening [Fig. 2b]), by way of  a mold core which together with the article cavity forms a molding cavity and which has a secondary cavity that is fillable with the molding compound (SHIINA teaches a second core (40) that is also part of the article cavity (13) that forms a molding cavity (third cavity (13c)) [Fig. 2b; 0050; 0052]. SHIINA teaches a discharge port (44) that resin goes into [Fig. 6], which Examiner is interpreting as secondary cavity. In the alternative, the Examiner is interpreting a secondary cavity as resin tray. SHIINA teaches a molten resin tray is attached to the outside of the mold (10) communicating with the discharge port of the second core [0051; 0057]. SHIINA teaches that the floating core is into the molten resin tray by the pressure of the pressurized fluid (0057) inherently teaches that the resin tray has a secondary cavity that the excess resin is collected into. Also see Fig. 10a for resin tray (104).), wherein the molding cavity is formed partially in an area between the article cavity and the mold core (SHIINA teaches a third cavity (13c) that is formed partially in an area between the article cavity (13) and the mold core (second core (40)) [Fig. 2b]); at least partially filling the article cavity and the molding cavity with the thermoplastic molding compound (SHIINA shows the article cavity (13) and the molding cavity (13c) is filled with the molten resin [Fig. 6]); driving the projectile from the first opening through the article cavity to the second opening while partially displacing the molding compound into the secondary cavity (SHIINA teaches the floating core drives from the first opening with the first core (30) to the second opening through the second core (40 ) [Figs. 4, 6]. SHIINA shows the floating core displaces resin into the discharge port (44) of the second core [Fig. 6].), wherein the projectile is driven toward or into the mold core (SHIINA teaches the floating core floating core is discharged from the discharge port in the second core (40) [Fig. 6; 0057] and also shows the floating core is in the second core (40) [Fig. 6]); and pulling the mold core together with the filled secondary cavity, wherein the displaced molding compound is separated from the molding compound that forms the tube (SHIINA teaches the long pipe product (60) is taken out of the mold [0059]. It would have been obvious to one of ordinary skill that the second core would need to be pulled out in order to have the complete product, free from the cores.), and wherein a thin place or a predetermined breaking line is generated between the molding compound that forms the tube and the molding compound that is displaced into the secondary cavity
SHIINA does not explicitly teach: and pulling the mold core together with the filled secondary cavity, wherein the displaced molding compound is separated from the molding compound that forms the tube, and wherein a thin place or a predetermined breaking line is generated between the molding compound that forms the tube and the molding compound that is displaced into the secondary cavity.
SHIINA does not explicitly teach pulling the core out. In the same field of endeavor, molding, TAKADA teaches pulling out the core die after opening the cavity [0011]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SHIINA, by pulling out the core die, as suggested by TAKADA, in order for the end of the pipe to be easily removed from the core die [0041].
SHIINA and TAKADA do not explicitly teach: wherein a thin place or a predetermined breaking line is generated between the molding compound that forms the tube and the molding compound that is displaced into the secondary cavity
Regarding claim 19, SHIINA teaches: wherein the secondary cavity of the mold core is kept closed during the filling of the article cavity (SHIINA teaches the resin tray (104) is closed off when the cavity (103) if filled [Fig. 10(a); 0004; 0053].).
In the alternative, in the same field of endeavor, HIROKI teaches the movable shaft (7) is moved forward in the sub-cavity (6) to close the communication port (5) and a molten resin is injected to fill the main cavity (1) with the resin [Figs. 1-2; Col. 4, lines 17-20]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SHIINA and TAKADA, by having a cavity closed, as suggested by HIROKI, in order to having an inner surface with particularly good smoothness [Col. 2, lines 37-38].
Regarding claim 20, HIROKI further teaches: wherein the secondary cavity is opened immediately prior to the projectile being driven through the article cavity (HIROKI teaches the movable shaft (7) is slightly moved backward to open the communication port (5), and the compressed fluid is introduced [Col. 4, lines 45-48], indicating the sub-cavity is opened prior to the floating core (2) being driven through the resin.).
Regarding claim 22, HIROKI further teaches: wherein the mold core has a movable closure member which keeps closed the secondary cavity and immediately prior to the article cavity being filled, or while the article cavity is being filled, is moved into an opened position that releases the secondary cavity (HIROKI teaches a movable shaft (7), which Examiner is interpreting as mold core. The movable shaft is moved forward and forced against the peripheral wall of the communication port (5) with the periphery of its front end to close the communication port, and moved backward to open the communication port. [Col. 3, line 67 – 
Claims 21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki et al. (U.S. 5,948,343), hereinafter HIROKI and Takada et al. (U.S. PGPUB 2006/0125149), hereinafter TAKADA, as applied to claim 18 above, and further in view of Sakamoto et al. (U.S. 8,827,690), hereinafter SAKAMOTO.
Regarding claim 21, HIROKI teaches: wherein the secondary cavity is opened with the aid of the melt pressure that is generated by the displaced molding compound (HIROKI teaches the compressed fluid is injected through the injection port with pressure and teaches the floating core is moved forward to the sub-cavity while pushing the molten resin [Col. 4, lines 56-67]. HIROKI shows as the resin is being pushed by the floating core via the pressurized compressed fluid that the sub-cavity is further opened [Figs. 1-4]. It would be implicit that when the molten resin is pushed by the pressurized compressed fluid, it further opens the sub-cavity.)
In the alternative, in the same field of endeavor, molding, SAKAMOTO teaches an opening and closing means can open the runner (9) by means of hydraulic pressure [Col. 4, lines 62-65]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HIROKI and TAKADA, by having the opening and closing means be hydraulic pressure, as suggested by SAKAMOTO, as it is a known means in the art to do so. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 23, HIROKI teaches: wherein the projectile is driven into the secondary cavity (HIROKI teaches the floating core (2) is moved forward to the sub-cavity (6) when injecting the compressed fluid [Col. 4, lines 65-67]), but is silent as to the projectile closing the secondary cavity in a terminal position. In the same field of endeavor, molding, SAKAMOTO 
Regarding claim 24, HIROKI teaches: wherein the projectile is driven partially into the secondary cavity (HIROKI teaches the floating core is driven into the sub-cavity [Fig. 4]), wherein a shell area of the projectile is brought to bear against a pinch edge of the mold core (HIROKI teaches the floating core is brought against the movable shaft [Fig. 4; Col. 4, lines 4-7]), but is silent as to the projectile closing the secondary cavity in a terminal position. In the same field of endeavor, molding, SAKAMOTO teaches a floating core (2) passes through a molded body end (5) while forming a hollow in the molten resin to form the hollow molded body (12) [Fig. 12] and the floating core advances toward the inlet of the runner (9) and finally stops and closes the inlet of the runner (9), which is the inlet to the cavity (10) [Fig. 14; Col. 8, lines 60-67 – Col. 9, lines 1-7]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify HIROKI, by having the floating core to have a final positon that closes the cavity, as suggested by SAKAMOTO, in order to easily cut and separate the excess resin and floating storage portion [Col. 9, lines 20-24].
Regarding claim 25, HIROKI teaches: wherein the projectile is driven partially into the secondary cavity, wherein an encircling shoulder of the projectile is brought to bear against an end side of the mold core (HIROKI teaches the movable shaft has a front end that is designed to receive the floating core which enters the sub-cavity (6) [Fig. 4; Col. 4, lines 4-7]), but is silent as to the projectile closing the secondary cavity in a terminal position. In the same field of endeavor, molding, SAKAMOTO teaches a floating core (2) passes through a molded body end (5) while forming a hollow in the molten resin to form the hollow molded body (12) [Fig. 12] and the floating core advances toward the inlet of the runner (9) and finally stops and closes the inlet of the runner (9), which is the inlet to the cavity (10) [Fig. 14; Col. 8, lines 60-67 – Col. 9, lines 1-7]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify HIROKI, by having the floating core to have a final positon that closes the cavity, as suggested by SAKAMOTO, in order to easily cut and separate the excess resin and floating storage portion [Col. 9, lines 20-24].
Claims 21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiina et al. (JP 2012-213919A), hereinafter SHIINA, Takada et al. (U.S. PGPUB 2006/0125149), hereinafter TAKADA, and Hiroki et al. (U.S. 5,948,343), hereinafter HIROKI, as applied to claim 18 above, and further in view of Sakamoto et al. (U.S. 8,827,690), hereinafter SAKAMOTO.
Regarding claim 21, SHIINA, TAKADA and HIROKI teach: wherein the secondary cavity is opened with the aid of the melt pressure that is generated by the displaced molding compound (HIROKI teaches the compressed fluid is injected through the injection port with pressure and teaches the floating core is moved forward to the sub-cavity while pushing the molten resin [Col. 4, lines 56-67]. HIROKI shows as the resin is being pushed by the floating core via the pressurized compressed fluid that the sub-cavity is further opened [Figs. 1-4]. It 
In the alternative, in the same field of endeavor, molding, SAKAMOTO teaches an opening and closing means can open the runner (9) by means of hydraulic pressure [Col. 4, lines 62-65]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SHIINA, TAKADA and HIROKI, by having the opening and closing means be hydraulic pressure, as suggested by SAKAMOTO, as it is a known means in the art to do so. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 23, SHIINA, TAKADA and HIROKI teaches: wherein the projectile is driven into the secondary cavity (SHIINA teaches SHIINA teaches that the floating core is discharged from the discharge port (44) into the molten resin tray by the pressure of the pressurized fluid (0057) inherently teaches that the resin tray has a secondary cavity that the excess resin is collected into. Also see Fig. 10a for resin tray (104). In the alternative, HIROKI teaches the floating core (2) is moved forward to the sub-cavity (6) when injecting the compressed fluid [Col. 4, lines 65-67]), but are silent as to the projectile closing the secondary cavity in a terminal position. 
In the same field of endeavor, molding, SAKAMOTO teaches a floating core (2) passes through a molded body end (5) while forming a hollow in the molten resin to form the hollow molded body (12) [Fig. 12] and the floating core advances toward the inlet of the runner (9) and finally stops and closes the inlet of the runner (9), which is the inlet to the cavity (10) [Fig. 14; Col. 8, lines 60-67 – Col. 9, lines 1-7]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify HIROKI, by having the floating core to 
Regarding claim 24, SHIINA, TAKADA and HIROKI teaches: wherein the projectile is driven partially into the secondary cavity (SHIINA teaches that the floating core is discharged from the discharge port (44) into the molten resin tray by the pressure of the pressurized fluid (0057) inherently teaches that the resin tray has a secondary cavity that the excess resin is collected into. Also see Fig. 10a for resin tray (104). In the alternative, HIROKI teaches the floating core is driven into the sub-cavity [Fig. 4]), wherein a shell area of the projectile is brought to bear against a pinch edge of the mold core (SHIINA teaches the floating core (50) is brought to bear against the edge of the core (40) [Fig. 6]. In the alternative, HIROKI teaches the floating core is brought against the movable shaft [Fig. 4; Col. 4, lines 4-7]), but are silent as to the projectile closing the secondary cavity in a terminal position. 
In the same field of endeavor, molding, SAKAMOTO teaches a floating core (2) passes through a molded body end (5) while forming a hollow in the molten resin to form the hollow molded body (12) [Fig. 12] and the floating core advances toward the inlet of the runner (9) and finally stops and closes the inlet of the runner (9), which is the inlet to the cavity (10) [Fig. 14; Col. 8, lines 60-67 – Col. 9, lines 1-7]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SHIINA, TAKADA and HIROKI, by having the floating core to have a final positon that closes the cavity, as suggested by SAKAMOTO, in order to easily cut and separate the excess resin and floating storage portion [Col. 9, lines 20-24].
Regarding claim 25, SHIINA, TAKADA and HIROKI teaches: wherein the projectile is driven partially into the secondary cavity (SHIINA teaches the floating core is driven in the , wherein an encircling shoulder of the projectile is brought to bear against an end side of the mold core (SHIINA teaches the floating core is driven into the discharge port (44), which would eventually bear against the end of the second core (40) [0056; Fig. 6]. In the alternative, HIROKI teaches the movable shaft has a front end that is designed to receive the floating core which enters the sub-cavity (6) [Fig. 4; Col. 4, lines 4-7]), but are silent as to the projectile closing the secondary cavity in a terminal position. 
In the same field of endeavor, molding, SAKAMOTO teaches a floating core (2) passes through a molded body end (5) while forming a hollow in the molten resin to form the hollow molded body (12) [Fig. 12] and the floating core advances toward the inlet of the runner (9) and finally stops and closes the inlet of the runner (9), which is the inlet to the cavity (10) [Fig. 14; Col. 8, lines 60-67 – Col. 9, lines 1-7]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SHIINA, TAKADA and HIROKI, by having the floating core to have a final positon that closes the cavity, as suggested by SAKAMOTO, in order to easily cut and separate the excess resin and floating storage portion [Col. 9, lines 20-24].
Claim 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki et al. (U.S. 5,948,343), hereinafter HIROKI, Takada et al. (U.S. PGPUB 2006/0125149), hereinafter TAKADA, and Sakamoto et al. (U.S. 8,827,690), hereinafter SAKAMOTO as applied to claim 24 above, and further in view of HIROKI (JPH 10180812 A), hereinafter HIROKI 2.
Regarding claim 26, HIROKI, TAKADA and SAKAMOTO are silent as to the projectile having a perforated shell. In the same field of endeavor, molding, HIROKI 2 teaches the floating core (1) have recesses (11) on its surface [Fig. 5; 0012]. HIROKI 2 teaches that the recesses would accumulate resin on the floating core [0018]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify the floating core of HIROKI, TAKADA and SAKAMOTO, by having recesses on the surface of the floating core, as suggested by HIROKI 2, in order to form a coating to the floating core [0018].
Regarding claim 27, HIROKI, TAKADA and SAKAMOTO are silent as to the projectile having an undercut blind bore on the shell of the projectile. In the same field of endeavor, HIROKI 2 teaches an undercut blind bore (11) [Fig. 5d; 0012]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HIROKI, TAKADA and SAKAMOTO, by having the floating core have a undercut blind bore (11), as suggested by HIROKI 2, in order for an aesthetic design change.
Claim 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiina et al. (JP 2012-213919A), hereinafter SHIINA, Takada et al. (U.S. PGPUB 2006/0125149), hereinafter TAKADA, Hiroki et al. (U.S. 5,948,343), hereinafter HIROKI, and Sakamoto et al. (U.S. 8,827,690), hereinafter SAKAMOTO as applied to claim 24 above, and further in view of HIROKI (JPH 10180812 A), hereinafter HIROKI 2.
Regarding claim 26, SHIINA, TAKADA, HIROKI and SAKAMOTO are silent as to the projectile having a perforated shell. In the same field of endeavor, molding, HIROKI 2 teaches the floating core (1) have recesses (11) on its surface [Fig. 5; 0012]. HIROKI 2 teaches that the recesses would accumulate resin on the floating core [0018]. It would have been obvious to one 
Regarding claim 27, SHIINA, TAKADA, HIROKI and SAKAMOTO are silent as to the projectile having an undercut blind bore on the shell of the projectile. In the same field of endeavor, HIROKI 2 teaches an undercut blind bore (11) [Fig. 5d; 0012]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SHIINA, TAKADA, HIROKI and SAKAMOTO, by having the floating core have a undercut blind bore (11), as suggested by HIROKI 2, in order for an aesthetic design change. 
Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiina et al. (JP 2012-213919A), hereinafter SHIINA, in view of Sakamoto et al. (U.S. 8,827,690), hereinafter SAKAMOTO, and Kiboushi et al. (JPH10296800A), hereinafter KIBOUSHI.
Regarding claim 28, SHIINA teaches: An injection molding device, in particular for carrying out the method as claimed in claim 18, for producing tubes, having a tool that forms an article cavity (SHIINA teaches the product is known for being manufacturing by an injection molding method or the like using a mold in which a cavity is formed [0002]. SHIINA teaches an injection molding machine [Figs. 4-7]), having means for filling the article cavity with a thermoplastic molding compound (SHIINA teaches manufacturing a tubular hollow molded product made of resin [0002]. SHIINA teaches the resin can be thermoplastic resin such as polypropylene [0053]), having an injection device for injecting a fluid toward a projectile that is to be driven from a first opening of the article cavity through the article cavity in the direction toward a second opening of the article cavity (SHIINA teaches pressurized fluid is pressed into the cavity (13) from the pressurizing port (34) of the first core attached to the mold (10) [0055]. The floating core (50) is fitted and pushed out into the molten resin towards the second core (40) [0055; Fig. 6]), having a secondary cavity for receiving the molding compound that is displaced by the projectile (SHIINA teaches a resin tray is used to capture the excess resin and floating core [0056]. In the alternative, SHIINA teaches resin goes through the discharge port (44), which can also be interpreted as a secondary cavity [Fig. 6]), having a mold core which is insertable into the second opening and which together with the article cavity forms a molding cavity that is capable of being filled with the molding compound (SHIINA teaches a second core (40) that forms a molding cavity (13c) that is filled with resin [0057; Fig. 6].), wherein the mold core encloses a volume which forms the secondary cavity, and that the volume of the secondary cavity has a cross section which is smaller than or approximately equal to the cross section of the projectile (SHIINA teaches the second core (40) has a discharge port (44) that is shown to be equal to the cross section of the floating core [Fig. 6]), wherein an internal delimitation wall of the secondary cavity is provided with at least one depression and/or an embossed feature.
SHIINA does not explicitly teach the second cavity has a cross section which is smaller than or approximately equal to the cross section of the projectile. In the same field of endeavor, molding, SAKAMOTO teaches the inlet of the runner (9) to the cavity (10) has a smaller cross section than the cross section of the floating core (2) [Fig. 14; Col. 8, lines 21-25]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SHIINA, by having the inlet cross section smaller than the cross section of the floating core, as suggested by SAKAMOTO, in order to easily cut and separate the excess resin and floating storage portion [Col. 9, lines 20-24].
SHIINA does not teach the internal wall of the secondary cavity provided with at least one depression and/or embossed feature, in the same field of endeavor, molding, KIBOUSHI teaches a cavity that is embossed [0010]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SHIINA and SAKAMOTO, by having the secondary cavity be embossed, as suggested by KIBOUSHI, in order for an aesthetic design change [0009; 0014].
Regarding claim 29, SHIINA, SAKAMOTO, and KIBOUSHI are silent as to the secondary cavity is configured as a prismatic or cylindrical volume. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the sub-cavity be cylindrical, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of a cylindrical for the purpose of aesthetic design change.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiina et al. (JP 2012-213919A), hereinafter SHIINA, Sakamoto et al. (U.S. 8,827,690), hereinafter SAKAMOTO, and Kiboushi et al. (JPH10296800A), hereinafter KIBOUSHI, as applied to claim 28 above, and further in view of Hiroki et al. (U.S. 5,948,343), hereinafter HIROKI.
Regarding claim 30, SHIINA, SAKAMOTO and KIBOUSHI are silent as to: wherein the mold core has a closure member that is disposed so as to be adjustable in said mold core and in a first position closes the secondary cavity and in a second position releases the secondary cavity. In the same field of endeavor, molding, HIROKI teaches a movable shaft (7). The movable shaft (7) is moved forward and forced against the peripheral wall of the communication port (5) with the periphery of tis front end to close the communication port (5), and moved .
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiina et al. (JP 2012-213919A), hereinafter SHIINA, Sakamoto et al. (U.S. 8,827,690), hereinafter SAKAMOTO, and Kiboushi et al. (JPH10296800A), hereinafter KIBOUSHI, as applied to claim 28 above, and further in view of Weber et al. (U.S. 5,484,561), hereinafter WEBER.
Regarding claim 31, SHIINA, SAKAMOTO and KIBOUSHI are silent as to the mold core having a wiper that projects into the secondary cavity. In the same field of endeavor, injection molding, WEBER teaches a core (88) that has upstanding blades (144, 160a) of the core that project out through the slot in the mold core into the cavity (84) [Figs. 4-5; Col. 4, lines 13-18]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SHIINA, SAKAMOTO and KIBOUSHI, by having a blade on the mold core, as suggested by WEBER, in order to efficiently enable injection of the material [Col. 2, lines 31-32] and have predetermined weakened sections [Col. 2,lines 39-40].
Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki et al. (U.S. 5,948,343), hereinafter HIROKI, in view of Sakamoto et al. (U.S. 8,827,690), hereinafter SAKAMOTO, and Kiboushi et al. (JPH10296800A), hereinafter KIBOUSHI.
Regarding claim 28, HIROKI teaches: An injection molding device, in particular for carrying out the method as claimed in claim 18, for producing tubes, having a tool that forms an article cavity (HIROKI teaches a hollow shaped molding device for producing pipes [Figs. 1-2; , having means for filling the article cavity with a thermoplastic molding compound (HIROKI teaches molten resin is injected by an injection machine in the same way as ordinary injection molding [Col. 4, lines 36-37]), having an injection device for injecting a fluid toward a projectile that is to be driven from a first opening of the article cavity through the article cavity in the direction toward a second opening of the article cavity (HIROKI teaches the by injecting a compressed fluid, the floating core (2) is moved forward to a sub-cavity (6) while pushing the molten resin from  one opening towards the communication port (5) [Figs. 1-2; Col. 4, lines 65-67]), having a secondary cavity for receiving the molding compound that is displaced by the projectile (HIROKI teaches a sub-cavity for receiving excess molten resin [Figs. 2-5; Col. 4, lines 65-67]), having a mold core which is insertable into the second opening and which together with the article cavity forms a molding cavity that is capable of being filled with the molding compound (HIROKI teaches a movable shaft (7) that moves back and forth to form the main cavity (1) and close the second opening and the main cavity (1) is filled with resin [Figs. 1-5; Col. 4, lines 1-7].), wherein the mold core encloses a volume which forms the secondary cavity, and that the volume of the secondary cavity has a cross section which is smaller than or approximately equal to the cross section of the projectile (HIROKI teaches the movable shaft is in a sub-cavity which is the secondary cavity [Figs. 1-4]), wherein an internal delimitation wall of the secondary cavity is provided with at least one depression and/or an embossed feature(HIROKI shows a depression as the communication port (5) [Fig. 1-4]).
HIROKI fails to teach the secondary cavity has a cross section which is smaller than or approximately equal to the cross section of the projectile. In the same field of endeavor, molding, SAKAMOTO teaches the inlet of the runner (9) to the cavity (10) has a smaller cross section 
If the Applicant disagrees that HIROKI and SAKAMOTO are silent as to the internal wall of the secondary cavity provided with at least one depression and/or embossed feature, in the same field of endeavor, molding, KIBOUSHI teaches a cavity that is embossed [0010]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify HIROKI and SAKAMOTO, by having the secondary cavity be embossed, as suggested by KIBOUSHI, in order for an aesthetic design change [0009; 0014].
Regarding claim 29, HIROKI, SAKAMOTO, and KIBOUSHI are silent as to the secondary cavity is configured as a prismatic or cylindrical volume. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the sub-cavity be cylindrical, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of a cylindrical for the purpose of aesthetic design change.
Regarding claim 30, HIROKI teaches: wherein the mold core has a closure member that is disposed so as to be adjustable in said mold core and in a first position closes the secondary cavity and in a second position releases the secondary cavity (HIROKI teaches a movable shaft (7). The movable shaft (7) is moved forward and forced against the peripheral wall of the .
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki et al. (U.S. 5,948,343), hereinafter HIROKI, Sakamoto et al. (U.S. 8,827,690), hereinafter SAKAMOTO, and Kiboushi et al. (JPH10296800A), hereinafter KIBOUSHI, as applied to claim 28 above, and further in view of Weber et al. (U.S. 5,484,561), hereinafter WEBER.
Regarding claim 31, HIROKI, SAKAMOTO and KIBOUSHI are silent as to the mold core having a wiper that projects into the secondary cavity. In the same field of endeavor, injection molding, WEBER teaches a core (88) that has upstanding blades (144, 160a) of the core that project out through the slot in the mold core into the cavity (84) [Figs. 4-5; Col. 4, lines 13-18]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify HIROKI, SAKAMOTO and KIBOUSHI, by having a blade on the mold core, as suggested by WEBER, in order to efficiently enable injection of the material [Col. 2, lines 31-32] and have predetermined weakened sections [Col. 2,lines 39-40].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748